Citation Nr: 0913352	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  00-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from February 5, 
1951, to November 17, 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In addition to the honorable service noted above, the Veteran 
had an additional period of service from December 1952 to 
August 1957, which was characterized on his Form DD-214 as 
under other than honorable conditions.  In a May 1958 
administrative decision, the RO found that such service was 
in fact terminated under dishonorable conditions, based on 
willful and persistent misconduct.  The Veteran did not 
appeal that decision and it is final.  Thus, compensation 
based on the period of service from December 1952 to August 
1957is not permitted.  See 38 C.F.R. § 3.12(a)(2008).

The Veteran presented testimony at a Travel Board hearing, 
chaired by the undersigned Veterans Law Judge, in August 
2005.  The Veteran also presented testimony at an RO hearing 
in March 1998.  Transcripts of both hearings are associated 
with the claims folders.

When this case was before the Board in September 2008, the 
Veteran's claim for service connection for PTSD was remanded 
for further action by the originating agency.  The case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  In an unappealed May 1958 administrative decision, the RO 
found that the Veteran's period of service from December 1952 
to August 1957 was terminated under dishonorable conditions, 
based on willful and persistent misconduct.


2.  The Veteran's claimed in-service PTSD stressors relate to 
his period of active duty from December 1952 to August 1957.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during qualifying active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  A recent 
amendment of this section relates to claims based on a 
diagnosis of PTSD in service.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Also, where, as here, the claimant's service treatment 
records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Analysis

As noted above, the pertinent facts in this case are not in 
dispute, and the law is dispositive.  The Veteran claims that 
service connection is warranted for PTSD because it was 
caused by stressors to which he was subjected in Korea during 
his second period of active duty.

The service records show that the Veteran had no foreign 
service during his first period of active duty.  Furthermore, 
the Veteran's own testimony indicates that he did not have 
service in Korea, or engage in any foreign military campaign, 
during his honorable active service from February 5, 1951, to 
November 17, 1952.  During his March 1998 RO hearing, the 
Veteran testified that, during his first period of service, 
which lasted until November 1952, he had no overseas tour and 
was not in Korea.  During his August 2005 Board hearing, the 
Veteran again testified that he went into the military in 
1951, that his first period of service was about two years, 
and that he did not have service in Korea during his first 
period of service, but only after he reenlisted.

Thus, both the official military records and the Veteran's 
own testimony indicate that he did not have service in Korea 
during his honorable active service from February 5, 1951, to 
November 17, 1952.  

In sum, the Veteran's claim for service connection for PTSD 
is based upon his second period of active duty, from which he 
was discharge under dishonorable conditions.  As noted above, 
the character of the Veteran's discharge from the second 
period of active duty is a bar to his receipt of compensation 
based on that period of service.  Accordingly, this claim 
must be denied because it is without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


